Name: Commission Regulation (EEC) No 1823/92 of 3 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3925/91 concerning the elimination of controls and formalities applicable to the cabin and hold baggage of persons taking an intra- Community flight and the baggage of persons making an intra-Community sea crossing
 Type: Regulation
 Subject Matter: organisation of transport;  technology and technical regulations;  marketing;  consumption;  tariff policy
 Date Published: nan

 No L 185/8 Official Journal of the European Communities 4. 7. 92 COMMISSION REGULATION (EEC) No 1823/92 of 3 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3925/91 concerning the elimination of controls and formalities applicable to the cabin and hold baggage of persons taking an intra-Community flight and the baggage of persons making an intra-Community sea crossing Whereas the measures provided for in this Regulation are in conformity with the opinion of the Committee on the Movement of Air or Sea Passengers' Baggage, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3925/91 of 19 December 1991 concerning the elimination of controls and formalities applicable to the cabin and hold baggage of persons taking an intra-Community flight and the baggage of persons making an intra-Community sea crossing (') and in particular Article 8 thereof, Article 1 This Regulation lays down detailed rules for the applica ­ tion of Regulation (EEC) No 3925/91 , hereinafter referred to as 'the basic Regulation'. Article 2 1 . For the purposes of the basic Regulation and this Regulation, 'baggage' means all objects carried, by whatever means, by the person in the course of his journey. Whereas the elimination of controls and formalities appli ­ cable to the cabin and hold baggage of persons taking an intra-Community flight must not become a potential source of fraud ; whereas it is important in consequence to avoid all transfers of goods between this baggage and the baggage which must be put under control ; Whereas the baggage of persons who have taken or are going to take a flight which originated in or is going to a third country are subject to the controls applicable to the baggage of persons coming from or going to a third country ; whereas specific provisions nevertheless must be made for that part of the flight which is between Community airports ; Whereas specific provisions must be made as regards the place where the controls are applied to cabin and hold baggage of persons making a journey comprising successi ­ vely an international and an intra-Community flight by different aircraft ; 2. In the case of air travel, baggage shall be considered as :  hold baggage if it has been checked in at the airport of departure and is not accessible to the person during the flight nor, where relevant, during the stopovers referred to in Articles 3 ( 1 ) and (2) and 5 ( 1 ) and (2) of the basic Regulation ;  cabin baggage if the person takes it into the cabin of the aircraft. Article 3 Whereas it is necessary to regulate the specific case of control of baggage of persons originating in a non-Com ­ munity airport and transferred in an international Community airport to an aircraft going to an interna ­ tional airport situated in the same Member State ; whereas the specific case of control of baggage of persons origina ­ ting in an international Community airport and trans ­ ferred in an airport situated in the same Member State to an aircraft going to a non-Community airport must also be regulated ; Whereas the arrangements according to which the competent authorities will be able to identify the baggage concerned by the diminuation of controls and formalities must be laid down : The Member States shall take the necessary measures to ensure that :  on arrival, persons cannot transfer goods before controls have been carried out on the cabin baggage not coverd by Article 1 of the basic Regulation ;  on departure, persons cannot transfer goods after controls have been carried out on the cabin baggage not covered by Article 1 of the basic Regulation ;  on arrival, the appropriate arrangements have been made to prevent any transfer of goods before controls have been carried out on the hold baggage not covered by Article 1 of the basic Regulation ;  on departure, the appropriate arrangements have been made to prevent any transfer of goods after controls have been carried out on the hold baggage not covered by Article 1 of the basic Regulation .(  ) OJ No L 374, 31 . 12. 1991 , p. 4. 4. 7. 92 Official Journal of the European Communities No L 185/9 Article 4 Hold baggage registered in a Community airport shall be identified by a tag affixed in the airport concerned. A specimen tag and the technical characteristics are shown in the Annex Article 5 Each Member State shall provide the Commission with a list of airports corresponding to the definition of 'interna ­ tional Community airport' given in Article 2 of the basic Regulation . The Commission shall publish this list in the Official Journal of the European Communities, C Series. Article 6 In cases covered by Article 3 ( 1 ) of the basic Regulation, baggage shall be subject to the rules applicable to the baggage of persons coming from non-member countries when the person carrying the goods cannot prove the Community status of the goods to the satisfaction of the competent authorities. Article 7 In cases covered by Article 3 (2) of the basic Regulation, cabin baggage may be subject to control at the Commu ­ nity airport where the aircraft stops over, in order to ascer ­ tain that the goods they contain conform to the condi ­ tions for free movement within the Community. Article 8 Where baggage arriving at a Community airport on board an aircraft coming from a non-Community airport is transferred at that Community airport, to another aircraft proceeding on an intra-Community flight : (a) all controls on cabin baggage shall be carried out in the first international Community airport ; additional controls may be carried out at the airport of arrival of an intra-Community flight, only in exceptional cases where they prove necessary following controls on hold baggage ; (b) controls on hold baggage may be carried out at the first Community airport only in exceptional cases where they prove necessary following controls on cabin baggage. Article 9 Where baggage is loaded at a Community airport onto an aircraft proceeding on an intra-Community flight for transfer at another Community airport, to an aircraft whose destination is a non-Community airport : (a) all controls on cabin baggage shall be carried out in the last international Community airport ; prior controls on such baggage may be carried out in the airport of departure of an intra-Community flight only in exceptional cases where they prove necessary follo ­ wing controls on hold baggage ; (b) additional controls on hold baggage may be carried out in the last Community airport only in exceptional cases where they prove necessary following controls on cabin baggage . Article 10 In cases covered by Article 5 of the basic Regulation, the Member States may carry out controls at the international Community airport where the transfer of hold baggage takes place on baggage :  coming from a non-Community airport and trans ­ ferred in an international Community airport to an aircraft bound for an international airport in the same national territory ;  having been loaded on an aircraft in an international airport for transfer in another international airport in the same national territory to an aircraft bound for a non-Community airport. Article 11 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from the date where the basic Regulation becomes applicable. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Christiane SCRIVENER Member of the Commission No L 185/10 Official Journal of the European Communities 4. 7. 92 ANNEX Tag to be affixed on hold baggage checked in a Community airport (Article 4) 1 . CHARACTERISTICS The tag referred to in Article 4 shall be designed in such a way as to prevent its re-use. (a) This tag shall bear a green stripe of at least 5 mm width along the full length of the two edges of its routing and identification sections. Moreover, these green stripes may extend also to other parts of the baggage tag, with the excep ­ tion of all areas showing the barcoded tag number which must be printed on an unobscured white background. (See specimens at 2(a)) (b) For 'expedite baggage', the tag shall be similar to the model specified in LATA resolution No 743a with green instead of red stripes along its edges. (See specimen at 2(b)) 4. 7. 92 Official Journal of the European Communities No L 185/ 11 2. SPECIMENS (a) No L 185/12 Official Journal of the European Communities 4 7. 92 (b)